NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12423

               ELSON DEBARROS 1   vs.   COMMONWEALTH.


                          May 24, 2018.


Supreme Judicial Court, Superintendence of inferior
     courts. Moot Question. Practice, Civil, Moot case.


     Elson Debarros appeals from a judgment of the county court
denying his petition for relief under G. L. c. 211, § 3.
Debarros was tried in the District Court on the charge of
accosting and annoying a person of the opposite sex. G. L.
c. 272, § 53. The jury were unable to reach a unanimous
verdict, and the judge declared a mistrial. Debarros moved to
dismiss on the ground that the evidence was insufficient to
warrant a conviction. That motion was denied, and Debarros's
G. L. c. 211, § 3, petition sought relief from that denial.

     Shortly after the single justice denied relief, the
criminal charge was dismissed for lack of prosecution. The
Commonwealth has therefore moved to dismiss this appeal as moot.
We agree that the appeal must be dismissed. Where the
underlying criminal case has been dismissed, there are no
charges pending against Debarros, and he "no longer has a
personal stake in the outcome of this litigation." Matter of
Rudnicki, 421 Mass. 1006, 1007 (1995), quoting Delaney
v. Commonwealth, 415 Mass. 490, 492 (1993). The dismissal of
the charge, "in effect, rendered moot any defects in the
underlying proceedings." Burns v. Commonwealth, 430 Mass. 444,
447 (1999). Moreover, the issues raised by Debarros in his
G. L. c. 211, § 3, petition, "while capable of repetition, will

     1 The petitioner's motion to proceed with a pseudonym in the
county court was denied, and his motion to do so in the full
court is likewise denied.
                                                                  2


not necessarily evade review in future cases before becoming
moot." Cook v. Commonwealth, 463 Mass. 1014, 1014 (2012),
citing Guardianship of Nolan, 441 Mass. 1012, 1013 (2004).

                                   Appeal dismissed.


     The case was submitted on briefs.
     Ilya Liviz for the petitioner.
     Hallie White Speight, Assistant District Attorney, for the
Commonwealth.